Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to claims received 11/09/2020. Claims 11 and 12 are added. Claims 1, 5 and 7 are amended. Claims 1 – 12 are pending.
The 35 USC § 101 rejection is obviated in view of the amendments. 

Claim Objections
Claim 1 objected to because of the following informalities: In the verifying step, “each history records” should be singular and not plural and should read “each history record”. Appropriate correction is required.
Claim 12 objected to because of the following informalities:  In the verifying step, “a familiar database” should be “the familiar database”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In the first ‘when’ step, the limitation states “when the sender address is not in the familiar database and similar with one of the familiar mail addresses, generating a strange reminder message”. It is unclear to the examiner if the generating occurs when the sender address is not in the familiar database and when the sender address is similar with one of the familiar mail addresses, or whether the generating occurs when the sender address is not in the familiar database and not similar with one of the familiar mail addresses. Appropriate clarification is required.

Response to Arguments
Applicant’s arguments on pages 8 – 14 with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 9 November 2020 have been fully considered with respect to the 35 U.S.C. 101 rejection but they are not persuasive.
Merely adding the method is performed by “a mail gateway” does not overcome the 101 rejection as the recitation of generic computer components, such as a mail gateway, in a claim does not necessarily preclude that claim from reciting an abstract idea. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g., a mail gateway), or merely using a computer as a tool to perform an abstract idea [see MPEP 2106.05(f)] is not indicative of integration into a practical application. The metal process of verifying whether a sender address of the email is in the familiar database, generating a strange reminding message, and generating an abnormal message are steps that can be performed mentally and/or with paper and pen and adding a mail gateway does not transform the claim into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a series of steps which can be performed in the human mind and/or pen and paper and are thus grouped as a mental process, as well as, managing interactions between people and are thus grouped as certain methods of organizing human activity. The claims are directed towards establishing a database of mail addresses and records, receiving mail, verifying the address of the mail is in the database, generating a message when the address is not in the database, determining whether the mail is abnormal when the address is in the database, and sending abnormal message. The series of steps that are considered part of the abstract ideas are:
verifying the address of the mail is contained in the database; (mental process and methods of organizing human activity)
generating a strange reminding message; (mental process and methods of organizing human activity) and
generating an abnormal reminding message; (mental process and methods of organizing human activity) 
This judicial exception is not integrated into a practical application because the additional elements of the method being performed by a mail gateway is recited at a high level of generality and merely adds where the method is performed. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the additional limitations are no more than mere steps that can be performed in the human mind and thus as a mental process.
The dependent claims contain steps that are considered part of the abstract ideas.
Claims 2 -12 (mental process and methods of organizing human activity)
Therefore, the dependent claims to do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maylor (US Patent Application 2017/0078321), hereafter known as Maylor, in view of Zou (US Patent 8,392,357), hereafter known as Zou.
Regarding claim 1, Maylor teaches a reminding method of unfamiliar emails, performed by a mail gateway (420 – fig. 4) to execute the following steps before delivering an email to a mail server (Maylor: Fig. 4 ‘420’, Fig. 14 ‘1401’, Abstract, [0079 - 0080], [0099 - 0100]. Message transformation subsystem 420 and associated messaging system database 1401 running on an email gateway transforms a potential spam message prior to delivering to the intended recipient’s mail server to remind the recipient to be wary of potential malware in an arriving email message):
verifying whether a sender address of the email is in a familiar database (i.e. messaging system database) comprising a plurality of familiar mail addresses (i.e. contact list) and a plurality of corresponding history records (i.e. message archive)  (Maylor: Fig. 14 ‘1401’, ‘1402’, ‘1403’, [0023], [0099], [0104 - 0105]. An email is received and checked against the messaging system database 1401 consisting of a contact list 1402 and message archive 1403 to determine if it contains potentially malicious code. The email address of the sender is checked to see if it is contained in the contact list, and the message archive is checked to see if previously received communication with the sender has occurred ), 

when the sender address is not in the familiar database and similar with one of the familiar mail addresses, generating a strange reminding message so as to remind a recipient of the email (Maylor: Fig. 17 ‘1602’, ‘1701’, ‘1702’, ‘1703’, ‘1704’, ‘1705’, ‘1706’, [0105]. An email message 1602 is received and is checked 1702 for threats by comparing the sender email address against known email addresses in the contact list. When the sender address does not match the email addresses 1703 of the contacts in database 1701 than the message is classified as having an unknown sender 1704. The email 1705 is transformed with an added warning message 1706 that the message is from an unknown sender to remind the recipient to be wary of it as it is potentially malware).
Maylor fails to expressly disclose when the sender address is in the familiar database, determining whether the email is abnormal based upon the corresponding at least a commonly used data in the familiar database, and generating an abnormal reminding message so as to remind the recipient when the email does not comply with the at least a commonly used data.
However, in the same field of endeavor, Zou shows when the sender address is in the familiar database (Zou: Fig. 1A, Abstract, Col 2 lines 31 – 34, Col 3 lines 6 - 8. The email address of the received email is compared to the recipient’s white list of legitimate email addresses), determining whether the email is abnormal based upon the corresponding at least a commonly used data (i.e. historical data of emails exchanged between the sender and recipient) in the familiar database (Zou: Fig. 1A, Abstract, Col 11 lines 36 – 63. Historical data of emails exchanged between the sender and the recipient is utilized to create a trust score. The score is based on email information such as the number of spam messages that have been sent from the sender. The score is utilized to determine if the received email is from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verifying of Maylor with the determining of Zou because in doing so provides an enhanced communication system by allowing a trust score to be created and maintained providing a more comprehensive way to determine if the sender is a trusted source and not a sender of spam.




Regarding claim 2, Maylor and Zou show the reminding method of unfamiliar emails of claim 1. In particular, Zou shows wherein the determining whether the email is abnormal based upon the corresponding history records in the familiar database is based upon commonly used internet protocol addresses or commonly used sender names in the history records (Zou: Col 9 line 64 – Col 10 line 14. The incoming message analysis and scoring includes analyzing the sender’s IP address).

Regarding claim 3, Maylor and Zou show the reminding method of unfamiliar emails of claim 1. In particular, Zou shows wherein while the sender address is in the familiar database, the reminding method further comprises: 
determining whether the email is abnormal based upon consistence or inconsistence of an envelope of the email and a header of a content of the email (Zou: Col 10 lines 12 – 28. The received email envelop and header is checked for the sender’s email address for authentication. If it is not authenticated, a weak trust link will be established which indicates the email is spam).

Regarding claim 10, Maylor and Zou show the reminding method of unfamiliar emails of claim 1. In particular, Zou shows wherein before verifying whether the sender address of the email is in the familiar database, the reminding method further comprises: 
determining whether the email is junk mail based upon a junk mail screen criterion (Zou: Col 13 line 64 – Col 14 line 9. Email that is received is checked to see if its domain is contained in a blacklist of spammer addresses).





Regarding claim 12, Maylor teaches a reminding method of unfamiliar emails, performed by a mail gateway comprising a process unit, a storage unit storing a familiar database and a network unit connecting with an internet to receive an email, wherein the familiar database comprises a plurality of familiar mail addresses and a plurality of corresponding history records, the reminding method of unfamiliar emails (Maylor: Fig. 4 ‘420’, Fig. 14 ‘1401’, Abstract, [0079 - 0080], [0099 - 0100]. Message transformation subsystem 420 and associated messaging system database 1401 running on an email gateway, with associated processor, memory and networking components, transforms a potential spam message prior to delivering to the intended recipient’s mail server to remind the recipient to be wary of potential malware in an arriving email message) comprises: 
verifying, by the process unit, whether a sender address of the email is in a familiar database (i.e. messaging system database) comprising a plurality of familiar mail addresses (i.e. contact list) and a plurality of corresponding history records (i.e. message archive) )  (Maylor: Fig. 14 ‘1401’, ‘1402’, ‘1403’, [0023], [0099], [0104 - 0105]. An email is received and checked against the messaging system database 1401 consisting of a contact list 1402 and message archive 1403 to determine if it contains potentially malicious code. The email address of the sender is checked to see if it is contained in the contact list, 
when the sender address is not in the familiar database and similar with one of the familiar mail addresses, sending, by the network unit, a strange reminding message to a recipient of the email ((Maylor: Fig. 17 ‘1602’, ‘1701’, ‘1702’, ‘1703’, ‘1704’, ‘1705’, ‘1706’, [0105]. An email message 1602 is received and is checked 1702 for threats by comparing the sender email address against known email addresses in the contact list. When the sender address does not match the email addresses 1703 of the contacts in database 1701 than the message is classified as having an unknown sender 1704. The email 1705 is transformed with an added warning message 1706 that the message is from an unknown sender to remind the recipient to be wary of it as it is potentially malware).
Maylor fails to expressly disclose when the sender address is in the familiar database, determining, by the process unit, whether the email is abnormal based upon the corresponding at least a commonly used data in the familiar database, and sending, by the network unit, an abnormal reminding message to the recipient when the email does not comply with the at least a commonly used data.
However, in the same field of endeavor, Zou shows when the sender address is in the familiar database (Zou: Fig. 1A, Abstract, Col 2 lines 31 – 34, Col 3 lines 6 - 8. The email address of the received email is compared to the recipient’s white list of legitimate email addresses), determining, by the process unit, whether the email is abnormal based upon the corresponding at least a commonly used data (i.e. Historical data of emails exchanged between the sender and recipient) in the familiar database (Zou: Fig. 1A, Abstract, Col 11 lines 36 – 63. Historical data of emails exchanged between the sender and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verifying of Maylor with the determining of Zou because in doing so provides an enhanced communication system by allowing a trust score to be created and maintained providing a more comprehensive way to determine if the sender is a trusted source and not a sender of spam.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maylor and Zou as applied to claim 1  above, and further in view of Adelman (US Patent Application 2006/0095459), hereafter known as Adelman.
Regarding claim 4, Maylor and Zou show the reminding method of unfamiliar emails of claim 1.
Maylor and Zou fail to expressly disclose wherein while the sender address is not in the familiar database, the reminding method further comprises: 
comparing a domain name of the sender address with domain names of the familiar mail addresses; and 
noting in the strange reminding message regarding the domain name of the sender address being similar while the domain name of the sender address is similar to one of the domain names of the familiar mail addresses.

comparing a sender name of the email with sender names of the familiar mail addresses while the domain name of the sender address is the same as one of the domain names of the familiar mail addresses (Adelman: [0054 - 0057]. The received email with user name and domain name is compared with the white list to verify if a matching user name and domain name of the sender email message matches the user name and domain name in the reputation database); and 
noting in the strange reminding message regarding the sender name of the email being similar while the sender name of the email is similar to one of the sender names of the history records (Adelman: [0019, [0033]. Received email address with user name is analyzed by verifying it exists in a reputation database and determines if it is spam. If spam the message is placed in spam folder (i.e. spam mailbox) which indicates to the user that it has been flagged as possible unwanted email).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the determining of Maylor and Zou with the comparing a sender user name of Adelman because in doing so provides an improved communication system by performing a more thorough spam detection by checking for and flagging all unwanted email from a user name that has a history of sending spam.

Regarding claim 6, Maylor and Zou show the reminding method of unfamiliar emails of claim 1.

comparing a sender name of the email with sender names of the familiar mail addresses while the domain name of the sender address is the same as one of the domain names of the familiar mail addresses; and
noting in the strange reminding message regarding the sender name of the email being similar while the sender name of the email is similar to one of the sender names of the history records.
However, in the same field of endeavor, Adelman shows wherein while the sender address is not in the familiar database, the reminding method further comprises: comparing a domain name of the sender address with domain names of the familiar mail addresses (Adelman: Abstract, Fig. 1 ‘115’, [0033], [0073]. Email from multiple users may be received, both from the same domain name but different user names where one user address is contained in the reputation database and one is not. The domain name of a received emails are compared to the domain names in the reputation database 115);
comparing a sender name of the email with sender names of the familiar mail addresses while the domain name of the sender address is the same as one of the domain names of the familiar mail addresses (Adelman: [0054 - 0057]. The received email with user name and domain name is compared with the white list to verify if a matching user name and domain name of the sender email message matches the user name and domain name in the reputation database); and 
noting in the strange reminding message regarding the sender name of the email being similar while the sender name of the email is similar to one of the sender names of the history records (Adelman: [0019, [0033]. Received email address with user name is analyzed by verifying it exists in a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the determining of Maylor and Zou with the comparing a sender user name of Adelman because in doing so provides an improved communication system by performing a more thorough spam detection by checking for and flagging all unwanted email from a user name that has a history of sending spam.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maylor and Zou as applied to claim 1  above, and further in view of Smith (US Patent Application 2012/0215861), hereafter known as Smith.
Regarding claim 5, Maylor and Zou show the reminding method of unfamiliar emails of claim 1.
Maylor and Zou fail to expressly disclose wherein while the sender address is not in the familiar database, the reminding method further comprises: 
comparing a user name of the sender address with user names of the familiar mail addresses; and 
noting in the strange reminding message regarding the user name of the sender address being similar while the user name of the sender address is similar to one of the user names of the familiar mail addresses.
However, in the same field of endeavor, Smith shows wherein while the sender address is not in the familiar database, the reminding method further comprises: comparing a user name of the sender address with user names of the familiar mail addresses (Smith: Fig. 2 ‘131’, ‘144’, Fig. 4 ‘127’, ‘201’, [0017], [0057], [0067], [0079], [0098], [0106]. A second set of received email 127 with sender’s name is identified as spam by a spam filter and stored in a folder 201. A new email is received and its user 
noting in the strange reminding message regarding the user name of the sender address being similar while the user name of the sender address is similar to one of the user names of the familiar mail addresses (Smith: [0019], [0076], [0082]. Present to the user a list of false positive spam email messages that was created when finding matches between user names in the user profile and the spam folder. These false positive messages are flagged and highlighted as false positives and sent to the user’s inbox).393
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the determining of Maylor and Zou with the noting in the strange reminding message of Smith because in doing so provides an improved communication system by performing a more thorough spam detection by letting the user know if a received email has been incorrectly flagged as spam allowing the user to receive a potentially important email.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maylor and Zou as applied to claim 1  above, and further in view of Shinde (US Patent Application 2013/0346528), hereafter known as Shinde.
Regarding claim 9, Maylor and Zou show the reminding method of unfamiliar emails of claim 1.
Maylor and Zou fail to expressly disclose further comprising: calculating an active level of mail sending of the sender address and noting the active level in the strange reminding message.
However, in the same field of endeavor, Shinde shows further comprising: calculating an active level of mail sending of the sender address (Shinde: Fig. 2 ‘208’ ‘210’, Fig. 3 ‘302’, ‘304’, [0019]. The email scanner 208 counts the spam characteristics of the received email messages from specific email 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the verifying determining of Maylor and Zou with the calculating of Shinde because in doing so provides an enhanced communication system by allowing data from the sender to be tracked and used to determine if the sender has a history of sending spam so that the received emails can be noted as spam with a higher confidence level.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maylor and Zou as applied to claim 1  above, and further in view of Xie (US Patent Application 2009/0265786), hereafter known as Xie.
Regarding claim 11, Maylor and Zou show the reminding method of unfamiliar emails of claim 1.
Maylor and Zou fail to expressly disclose wherein the at least a commonly used data comprises commonly used sender names, commonly used IP addresses and frequently sending time of senders.
However, in the same field of endeavor, Xie shows wherein the at least a commonly used data comprises commonly used sender names, commonly used IP addresses and frequently sending time of senders (Xie: Abstract, [0003 - 0005]. URL signatures are utilized to group together emails which are used to identify spam emails from specific users and to identifying IP addresses of senders of spam. In addition, the sending time of the spam is utilized to identify spam senders).
.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maylor, Zou and Adelman as applied to claim 6 above, and further in view of Smith (US Patent Application 2012/0215861), hereafter known as Smith.
Regarding claim 7, Maylor, Zou and Adelman show the reminding method of unfamiliar emails of claim 6. In particular, Adelman shows wherein while the sender address is not in the familiar database, and the domain name of the sender address is the same as one of the domain names of the familiar mail addresses (Adelman: Abstract, Fig. 1 ‘115’, [0033]. A received email with associated user name and domain name is checked against the list of user names and domain names in the reputation database 115. The sender user name may not be contained in the reputation database but another user name but with the same domain name may be listed in the reputation database), the reminding method further comprises: comparing a user name of the sender address with user names of the familiar mail address (Adelman: Abstract, Fig. 1 ‘115’, [0033]. A received email with associated user name and domain name is checked against the list of user names and domain names in the reputation database 115).
Maylor, Zou and Adelman fail to expressly disclose noting in the strange reminding message regarding the user name of the sender address being similar while the user name of the sender address is similar to one of the user names of the familiar mail addresses.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the determining of Maylor, Zou and Alderman with the noting in the strange reminding message of Smith because in doing so provides an improved communication system by performing a more thorough spam detection by letting the user know if a received email has been incorrectly flagged as spam allowing the user to receive a potentially important email.

Regarding claim 8, Maylor, Zou and Adelman show the reminding method of unfamiliar emails of claim 6. In particular, Adelman shows wherein while the sender address is not in the familiar database (Adelman: [0057]. Received email is checked against a white list of email addresses to verify if it is contained in the white list or not), the reminding method further comprises: verifying whether the domain name of the sender address is in a trusted domain name list (Adelman: [0057 – 0058]. The received email domain name is checked as to whether it is trusted); 
if not, comparing the domain name of the sender address with the domain names of the familiar mail addresses (Adelman: [0057 – 0058]. The domain name of the received email message is compared to the domain name of the email addresses in the white and black lists).

However, in the same field of endeavor, Smith shows noting in the strange reminding message regarding the domain name of the sender address being similar while the domain name of the sender address is similar to one of the domain names of the familiar mail addresses (Smith: Fig. 4 ‘129’, Fig. 6 ‘231’, [0016 – 0017], [0034], [0053], [0065], [0085 - 0089]. Email with domain name is received and compared to email name and domain by the spam filter 129 in step 231. If the email is indicated to have been marked incorrectly as spam (i.e. false positive), the email with its user name and domain name is flagged as potentially falsely categorized as spam (i.e. false positive) than sent on to the recipient’s 235 inbox informing the user that the email may have been incorrectly flagged as spam by the spam filter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the determining of Maylor, Zou and Adelman with the noting in the strange reminding message of Smith because in doing so provides an improved communication system by performing a more thorough spam detection by letting the user know if a received email has been incorrectly flagged as spam allowing the user to receive a potentially important email.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Chris Parry/               Supervisory Patent Examiner, Art Unit 2451